internal_revenue_service department of the treasury number release date index no washington d c person to contact telephone number refer reply to cc psi -- plr-164241-01 date date legend taxpayer partnership project development state a corp a corp b agency b c b c d e f g plr-164241-01 date date date date date date date date date date date year dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a private_letter_ruling that will waive for the project the 10-year holding_period requirement for existing buildings of sec_42 of the internal_revenue_code under the authority of the exception for the acquisition of certain federally-assisted buildings provided under sec_42 taxpayer makes the following representations facts taxpayer was organized on date as a state a limited_partnership for the purpose of owning and operating an apartment complex the project taxpayer consists of corp a a state a corporation as the general_partner with a b percent interest and individual b as the limited_partner with a c percent interest the project consists of d units in e buildings with f units in each and an additional building containing the office laundry and manager’s unit the project was first placed_in_service by individual c on date the project’s original name was development until it was renamed by corp a on date on or about date individual c formed partnership to own and operate the project on date corp b replaced individual c as general_partner of partnership on date corp a purchased corp b’s interest in the partnership during both of these plr-164241-01 transactions the limited partners remained the same corp a bought out the limited partners’ interests on date on date the rural housing service rhs of the u s department of agriculture formerly farmers home administration approved the percent transfer of ownership from partnership to taxpayer to avert federal funds being at risk on date taxpayer received a year reservation for an allocation of the sec_42 low-income_housing_credit from agency taxpayer acquired the project from partnership on date by an act of sale and assumption of a renegotiated loan held by rhs in the amount of dollar_figureg by date all transactions with rhs involved in the acquisition of the project from partnership were complete rhs has submitted a letter dated date to the internal_revenue_service designating the project as a troubled project based on a history of financial distress and mortgage default taxpayer has made the following additional representations and certifications regarding the project the acquisition of the buildings in the project was by purchase as defined in sec_179 and as further restricted by sec_42 the buildings in the project were not previously placed_in_service by taxpayer or by a person who was a related_person as defined in sec_42 with respect to taxpayer at the time the project was last placed_in_service the buildings in the project were federally-assisted buildings as defined in sec_42 and sec_1_42-2 of the income_tax regulations to the best knowledge of taxpayer there have been no nonqualified substantial improvements to the project since it was last placed_in_service and to the best knowledge of taxpayer no prior owner of the project was allowed a low-income_housing_credit under sec_42 for the project ruling requested taxpayer requests a ruling that will waive for the project the 10-year holding_period requirement for existing buildings of sec_42 of the internal_revenue_code under the authority of the exception for the acquisition of certain federally- assisted buildings provided in sec_42 law and analysi sec_1 plr-164241-01 for an existing_building to qualify for the 30-percent present_value low-income_housing tax_credit sec_42 requires that there be a period of at least years between the date of the building’s acquisition by the taxpayer and the later of the date the building was last placed_in_service or the date of the most recent nonqualified_substantial_improvement of the building based solely upon taxpayer’s representations and the relevant law set forth above we conclude that the project satisfies the 10-year holding_period requirement of sec_42 no opinion is expressed or implied regarding the application of any other provision of the code or regulations specifically we offer no opinion either expressly or impliedly on whether the project otherwise qualifies for the low-income_housing_credit under sec_42 or whether any other requirement of sec_42 is met this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely susan reaman chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for purposes
